Citation Nr: 0303810	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  97-29 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether the June 18, 1971, rating decision that assigned 
a 20 percent rating for residuals of a gunshot wound of the 
right upper extremity, with impairment of Muscle Groups III 
and V, effective September 1, 1971, contained clear and 
unmistakable error (CUE).

2.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) for the period 
August 25, 1993, to December 7, 2000.

3.  Entitlement to an evaluation in excess of 70 percent for 
PTSD, beginning December 8, 2000.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from July 1967 to May 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions dated in April 1997 and January 
1998 from the Department of Veterans Affairs (VA) Regional 
Office (RO), located in Buffalo, New York.


FINDINGS OF FACT

1.  The evidence of record at the time of the June 18, 1971, 
RO decision assigning a 20 percent rating for residuals of a 
gunshot wound of the right upper extremity clearly and 
unmistakably established that the initial injury included an 
open comminuted fracture of the humerus with a through-and-
through wound resulting in damage to both the deltoid and 
biceps muscles.

2.  In December 2002, prior to the promulgation of a decision 
in this appeal, the Board received notification from the 
veteran's representative that the veteran requested 
withdrawal of the appeal relevant to the matter of the 
propriety of ratings assigned to PTSD for the period August 
25, 1993 to December 7, 2000, and thereafter.




CONCLUSIONS OF LAW

1.  The June 18, 1971, RO decision was clearly and 
unmistakably erroneous and based on the evidence of record 
and law as then in effect, the correct decision is that the 
veteran's residuals warranted assignment of a 40 percent 
rating based on a through-and-through wound causing definite 
muscle damage to the biceps and deltoid and an open, 
comminuted fracture of the humerus.  38 C.F.R. § 3.105(a) 
(2002); 38 C.F.R. §§ 4.54, 4.55, 4.56, 4.72, Diagnostic Codes 
5203-5205 (1970).

2.  The criteria for withdrawal of a substantive appeal 
relevant to the issues of entitlement to an evaluation in 
excess of 50 percent for PTSD for the period August 25, 199, 
to December 7, 2000, and entitlement to an evaluation in 
excess of 70 percent for PTSD beginning December 8, 2000, 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

CUE

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has stated that, insofar as CUE motions are not 
conventional appeals, and are fundamentally different from 
any other kind of action in the VA adjudicative process, the 
duties to notify and assist contained in the VCAA are not 
applicable.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc).  In any case, the veteran has been advised of the laws 
and regulations governing claims of CUE and he has been 
further advised of the evidence considered and the reasons 
and bases for the decision in such claim.  The Board further 
notes that the determination of CUE is based on the facts of 
record at the time of the decision challenged, and that the 
decision herein is fully favorable to the veteran.  
Therefore, there is no further development that would be 
appropriate with respect to the CUE claim decided herein.

Legal Criteria

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of CUE, as 
provided in 38 C.F.R. § 3.105 of this part.  38 C.F.R. 
§ 3.104(a) (2002).  The Court has provided that if a claimant 
wishes to reasonably raise CUE, "there must be some degree 
of specificity as to what the alleged error is and, unless it 
is the kind of error...that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court propounded a three-pronged test to determine whether 
CUE was present in a prior determination:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1971).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1971).  

Disabilities due to residuals of muscle injuries will be 
evaluated pursuant to 38 C.F.R. §§ 4.55, 4.56, according to 
muscle groups and based on recognition of slight, moderate, 
moderately severe and severe muscle impairment.  
38 C.F.R. § 4.54 (1971).  

Muscle injuries in the same anatomical segment, or affecting 
the movements of a single joint, will not be combined, but 
instead, the rating for the major group affected will be 
elevated from moderate to moderately severe, or from 
moderately severe to severe, according to the severity of the 
aggregate impairment of function of the extremity.  With 
definite limitation of the arc of motion, the rating for 
injuries of muscles affecting motion within the remaining may 
be combined but not to exceed ankylosis at "intermediate" 
angle.  38 C.F.R. § 4.55(a), (c) (1971).  

38 C.F.R. § 4.56, is as follows:

(a) Slight (insignificant) disability of 
muscles.

Type of injury. Simple wound of muscle 
without debridement, infection or effects 
of laceration.  History and complaint.  
Service department record of wound of 
slight severity or relatively brief 
treatment and return to duty.  Healing 
with good functional results.  No 
consistent complaint of cardinal symptoms 
of muscle injury or painful residuals.

Objective findings.  Minimum scar; 
slight, if any, evidence of fascial 
defect or of atrophy or of impaired 
tonus.  No significant impairment of 
function and no retained metallic 
fragments.

(b) Moderate disability of muscles.

Type of injury.  Through and through or 
deep penetrating wounds of relatively 
short track by single bullet or small 
shell or shrapnel fragment are to be 
considered as of at least moderate 
degree.  Absence of explosive effect of 
high velocity missile and of residuals of 
debridement or of prolonged infection.

History and complaint.  Service 
department record or other sufficient 
evidence of hospitalization in service 
for treatment of wound.  Record in the 
file of consistent complaint on record 
from first examination forward, of one or 
more of the cardinal symptoms of muscle 
wounds particularly fatigue and fatigue-
pain after moderate use, affecting the 
particular functions controlled by 
injured muscles.

Objective findings.  Entrance and (if 
present) exit scars linear or relatively 
small and so situated as to indicate 
relatively short track of missile through 
muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or 
impairment of muscle tonus, and of 
definite weakness or fatigue in 
comparative tests.  (In such tests the 
rule that with strong efforts, 
antagonistic muscles relax is to be 
applied to insure validity of tests.)

(c) Moderately severe disability of 
muscles.

Type of injury.  Through and through or 
deep penetrating wound by high velocity 
missile of small size or large missile of 
low velocity, with debridement or with 
prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.

History and complaint.  Service 
department record or other sufficient 
evidence showing hospitalization for a 
prolonged period in service for treatment 
of wound of severe grade.  Record in the 
file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of 
unemployability because of inability to 
keep up with work requirements is to be 
considered, if present.

Objective findings.  Entrance and (if 
present) exit scars relatively large and 
so situated as to indicate track of 
missile through important muscle groups.  
Indications on palpation of moderate loss 
of deep fascia, or moderate loss of 
muscle substance or moderate loss of 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.

(d) Severe disability of muscles.

Type of injury.  Through and through or 
deep penetrating wound due to high 
velocity missile, or large or multiple 
low velocity missiles, or explosive 
effect of high velocity missile, or 
shattering bone fracture with extensive 
debridement or prolonged infection and 
sloughing of soft parts, intermuscular 
binding and cicatrization.

History and complaint.  As under 
moderately severe (paragraph (c) of this 
section), in aggravated form.

Objective findings.  Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicate wide damage to 
muscle groups in track of missile.  X-ray 
may show minute multiple scattered 
foreign bodies indicating spread of 
intermuscular trauma and explosive effect 
of missile.  Palpation shows moderate or 
extensive loss of deep fascia or of 
muscle substance.  Soft or flabby muscles 
in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of 
strength or endurance compared with the 
sound side or of coordinated movements 
show positive evidence of severe 
impairment of function.  In electrical 
tests, reaction of degeneration is not 
present but a diminished excitability to 
faradic current compared with the sound 
side may be present.  Visible or measured 
atrophy may or may not be present.  
Adaptive contraction of opposing group of 
muscles, if present, indicates severity.  
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone without true skin covering, in 
an area where bone is normally protected 
by muscle, indicates the severe type.  
Atrophy of muscle groups not included in 
the track of the missile, particularly of 
the trapezius and serratus in wounds in 
the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of 
an entire muscle following simple 
piercing by a projectile (progressive 
sclerosing myositis), may be included in 
the severe group if there is sufficient 
evidence of severe disability.

38 C.F.R. § 4.56 (1971).

A compound comminuted fracture with muscle damage from the 
missile, establishes severe muscle injury, and there may be 
additional disability from malunion of bone, ankylosis, etc.  
The location of foreign bodies may establish the extent of 
penetration and consequent damage.  It may not be too readily 
assumed that only one muscle, or group of muscles is damaged.  
A through and through injury, with muscle damage, is always 
at least a moderate injury, for each group of muscles 
damages.  This section is to be taken as establishing 
entitlement to a rating of severe grade when there is history 
of compound comminuted fracture and definite muscle or tendon 
damage from the missile.  There are locations, as in the 
wrist or over the tibia, where muscle damage might be minimal 
or damage to tendons repaired by suture, and in such cases 
requirements for severe ratings are not necessarily met.  38 
C.F.R. § 4.72.  

Muscle Group III involves the intrinsic muscles of the 
shoulder girdle, to include the deltoid.  For the major 
extremity a 20 percent rating is assigned for moderate 
disability, a 30 percent rating is assigned for moderately 
severe disability and a 40 percent rating is assigned for 
severe disability.  38 C.F.R. § 4.73, Diagnostic Code 5302 
(1971).  Muscle Group V consists of the flexor muscles of the 
elbow.  For the major extremity a 10 percent rating is 
assigned for moderate disability, a 30 percent rating is 
assigned for moderately severe disability and a 40 percent 
rating is assigned for severe disability.  38 C.F.R. § 4.73, 
Diagnostic Code 5305 (1971).


Factual Background

Service medical records reflect that the veteran received a 
gunshot wound of the right arm while stationed in Vietnam in 
December 1969.  He incurred an open, comminuted fracture of 
the proximal third of the right humerus.  The entrance wound 
was in the medial right upper third of the arm, with the exit 
wound two inches superior to the entrance on the lateral 
aspect of the deltoid area.  There was no major nerve or 
artery involvement.  The veteran was treated with debridement 
and irrigation on the date of the injury and then transferred 
to Japan for hospitalization.  He then underwent delayed 
primary closure of the wound, which was first dressed and 
then later casted.  X-ray reports dated from January to 
May 1970 note a "comminuted fracture" of the proximal 
humeral shaft.  In a June 1970 report the veteran was noted 
to have had no drainage from the wound and only some mild 
pain at the fracture site.  Physical examination after cast 
removal revealed good stability about the fracture site, with 
atrophy about the biceps and with a decreased range of 
shoulder motion.  The veteran was started on physical 
therapy, which achieved an increase in motion range to the 
point the veteran was allowed out on convalescent leave.  
Upon return from such leave he was noted to be doing 
"extremely well."  X-rays showed union of the fracture and 
examination revealed a full range of right shoulder and elbow 
motion.  Further therapy was recommended for increased 
strengthening.  He was returned for duty in order to be 
discharged.

The veteran applied for VA compensation benefits based on his 
right arm gunshot wound coincident with discharge from 
service.  In a rating decision dated in November 1970, the RO 
granted service connection and assigned a 50 percent pre-
stabilization rating for the right arm gunshot wound, 
effective May 15, 1970.

In May 1971, the veteran reported for a VA examination.  The 
examiner noted the in-service history of a gunshot wound with 
a compound fracture of the right humerus.  The veteran 
complained of residual aching.  Examination revealed him to 
have full function of the right shoulder, wrist and hand.  
The examiner did note some atrophy of the anterior axillary 
fold in the medial muscle belly of the biceps area and some 
atrophy in the mid-portion of the deltoid.  X-rays revealed 
no evidence of fracture or dislocation of the shoulder, no 
joint space narrowing and no abnormalities of the clavicle or 
scapula.  An old, well-healed fracture was seen at the 
junction of the proximal and middle third of the humerus, 
with satisfactory position and alignment.  A few minute 
metallic foreign bodies were seen adjacent to the fracture.  
There was no evidence of osteomyelitis and the distal shaft 
of the humerus was stated to be intact, without abnormality 
seen at the elbow.  

In a rating decision dated in June 1971, the RO terminated 
the pre-stabilization rating and assigned a 20 percent rating 
for residuals of a right arm gunshot wound, effective 
September 1, 1971.

In June 1997, the veteran claimed CUE in the RO's 1971 
decision.  He argued that the provisions of 38 C.F.R. § 4.72 
were not appropriately followed, stating that his right arm 
disability should have been rated as 40 percent disabling 
based on evidence of a comminuted fracture of the humerus 
with a severe through-and-through injury affecting two muscle 
groups.

Analysis

It is undisputed that the veteran is right-handed.  Moreover, 
service records and the post-service VA examination 
considered by the RO at the time of the June 18, 1971, 
decision clearly document incurrence of a through-and-through 
wound, involving both the deltoid and biceps muscles, Muscle 
Groups III and V.  Further documented in service records was 
incurrence of an open, comminuted fracture of the humerus.  
The term "open," when referencing a comminuted fracture, is 
synonymous with "compound."  See STEDMAN's MEDICAL 
DICTIONARY 686 (26th Edition, 1995).  The post-service VA 
examiner also referenced the fracture as having been 
"compound."

As extant at the time of the June 18, 1971, rating decision, 
and as set out above, the law provided that a compound 
comminuted fracture with definite muscle damage from the 
missile is rated as a severe muscle injury.  Under the 
applicable diagnostic codes extant in 1971, severe injury to 
either Muscle Group III or V of the major upper extremity 
warranted a 40 percent rating assignment.  The medical 
evidence as to the above was not contradicted by other 
competent evidence of record.  

Although the RO has argued that 38 C.F.R. § 4.72 itself 
provides for a lesser evaluation based on medical evidence of 
a lesser degree of impairment of certain areas, the areas 
cited, the wrist or tibia, were not involved in the veteran's 
case.  Moreover, at the time of the veteran's initial injury, 
it is not shown that the muscle impairment was only minimal.  
Rather, records clearly showed the need for debridement, 
surgical closure, casting and physical therapy, with evidence 
of pain, motion limitation, atrophy and weakness affecting 
two separate muscle groups, and also showed some atrophy and 
retained foreign bodies thereafter.  Such evidence is 
uncontroverted and thus the RO's decision to assign only a 20 
percent rating based on a refutation of more than minimal 
muscle impairment may not be properly characterized as a 
judgment call based on the weighing of the evidence.

Rather, and based on the above, the Board concludes that the 
June 1971 decision to assign only a 20 percent rating was 
undebatably a misapplication of governing law to the correct 
facts.  The governing law, when applied to the evidence of 
record, clearly and unmistakably warranted assignment of a 
40 percent evaluation for residuals of a gunshot wound of the 
right arm, based on the veterans' history of having incurred 
an open comminuted fracture of the humerus in addition to 
definite muscle injury to both the deltoid and biceps 
muscles, Muscle Groups III and V.  Therefore, the veteran is 
entitled to the benefit sought on appeal, a 40 percent rating 
from September 1, 1971.  

Propriety of Ratings Assigned to PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the appellant or by his authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c) (2002).  

In this case the veteran's representative submitted the 
veteran's substantive appeal on the rating matters in 
question in August 1997.  In correspondence received in 
December 2002, the representative advised that the veteran 
was satisfied with the 70 percent rating assignment for PTSD 
and was withdrawing the appeal based on the issues of 
entitlement to an evaluation for PTSD in excess of 50 percent 
for the period August 25, 1993, to December 7, 2000, and 
entitlement to an evaluation for PTSD in excess of 70 percent 
beginning December 8, 2000.  Thus, there remains no 
allegation of error of fact or law for appellate 
consideration relevant to such issues, and the Board does not 
have jurisdiction to review the appeal.  


ORDER

The Board having determined that the June 18, 1971, rating 
decision evaluating the residuals of a gunshot wound of the 
veteran's right upper extremity was clearly and unmistakably 
erroneous in failing to assign a 40 percent rating from 
September 1, 1971, the appeal is granted to this extent.

The appeal for entitlement to an evaluation in excess of 50 
percent for PTSD for the period August 25, 1993, to December 
7, 2000, and entitlement to an evaluation in excess of 
70 percent for PTSD beginning December 8, 2000, is dismissed.



		
	Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

